Case 5:19-cv-00409-JGB-SP Document 29 Filed 01/15/21 Page 1 of 3 Page ID #:255




   1   David P. Myers (SBN 206137)
       dmyers@myerslawgroup.com
   2   Alvin Ferrara (SBN 318812)
   3   aferrara@myerslawgroup.com
       THE MYERS LAW GROUP, A.P.C.
   4
       9327 Fairway View Place, Suite 100
   5   Rancho Cucamonga, CA 91730
   6   Telephone: (909) 919-2027
       Facsimile: (888) 375-2102
   7
   8   Attorneys for Plaintiff NICOLE JARCZEWSKI
   9
  10                       UNITED STATES DISTRICT COURT
  11
                         CENTRAL DISTRICT OF CALIFORNIA
  12
  13   NICOLE JARCZEWSKI, an individual       Case No. 5:19-cv-00409-JGB-SP
  14
                  Plaintiff,                  Hon. Jesus G. Bernal
  15
  16               v.                         JOINT REPORT REGARDING
  17                                          STATUS OF MEDIATION
       UNITED PARCEL SERVICE INC., an
  18   Ohio Corporation; and DOES 1
  19   THROUGH 10, inclusive,
                                              Final Pre-Trial Conference: 8/06/2021
  20
                  Defendants.                 Trial Date: 09/14/2021
  21
  22
  23
  24
  25
  26
  27
  28
                                            -1-

                        JOINT REPORT RE: STATUS OF MEDIATION
Case 5:19-cv-00409-JGB-SP Document 29 Filed 01/15/21 Page 2 of 3 Page ID #:256




   1         Plaintiff Nicole Jarczewski and Defendant United Parcel Service, Inc. submit
   2   this joint report regarding the status of the parties’ mediation.
   3         On January 11, 2021 the parties attended mediation with David Phillips Esq.
   4   Unfortunately, the parties were unable to resolve the case after a full day of
   5   mediation.
   6
   7
   8    Dated: January 15, 2021                      THE MYERS LAW GROUP, A.P.C
   9                                           By: /s/ David P. Myers
  10                                               David P. Myers
  11                                               Alvin Ferrara
                                                   Attorneys for Plaintiff
  12                                               NICOLE JARCZEWSKI
  13
  14    Dated: January 15, 2021                      LITTLER MENDELSON, P.C.
  15
                                               By:    /s/ D. Chad Anderton
  16
                                                      D. Chad Anderton
  17                                                  James Van
  18                                                  Attorneys for Defendant
                                                      UNITED PARCEL SERVICE, INC.5
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -2-
                      JOINT REPORT RE: STATUS OF ARBITRATION
Case 5:19-cv-00409-JGB-SP Document 29 Filed 01/15/21 Page 3 of 3 Page ID #:257




   1                             SIGNATURE ATTESTATION
   2
             Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all signatories
   3
       listed above, on whose behalf this stipulation is submitted, concur in the filing’s
   4
       content and have authorized the filing.
   5
   6
       Dated: January 15, 2021                         THE MYERS LAW GROUP, A.P.C.
   7
   8                                                   By:    /s/ David P. Myers
                                                             David P. Myers
   9                                                         Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -3-

                       JOINT REPORT RE: STATUS OF MEDIATION
